Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 23-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 22, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 23-29 are allowable. The restriction requirement among the species of additional PDL-1 molecules, as set forth in the Office action mailed on May 22, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 5/22/2019 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 23-25, 27-28, and 30, directed to the species of additional PDL-1 molecules are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-16 were originally filed on April 10, 2018. 
The amendment received on April 10, 2018, canceled claims 1-16; and added new claims 17-30.  The amendment received on April 27, 2020, canceled claims 17-22; amended claims 23, 25, 27-29; and added new claims 31-33.  The amendment received on December 4, 2020, canceled claim 31; amended claims 23, 25, and 28; and added new claims 34-40.  The amendment received on April 23, 2021, canceled claims 32-40; and amended claims 23, 25 and 28-30.  The Examiner’s Amendment below amends claims 23-25, 27-28, and 30. 
Claims 23-30 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/CN2016/101597 filed October 9, 2016, and claims priority under 119(a)-(d) to Chinese Application No. 201510653647.9 filed on October 10, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Chinese Application No. 201510653647.9, which papers have been placed of record in the file.  Please note that receipt of an English language translation of the Chinese priority document on April 27, 2020, is acknowledged.  

Sequence Interpretation


Regarding claim 23, please note that the Examiner is interpreting the scope as open-ended requiring 100% identity to one of SEQ ID NOs: 5-34 with any N-/C-terminal additions.  As such, the scope of claim 23 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 4/23/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 29 has been withdrawn. 

Applicant’s arguments, see Response, filed 4/23/21, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 33 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 4/23/21, with respect to the 112(a) rejection have been fully considered and are persuasive.  The rejection of claims 23-29, 32, and 34-40 as failing to comply with the written description requirement has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joe Hao (representative for Applicants) on 5/11/21 (See accompanying Interview Summary).
The application has been amended as follows: 
IN THE CLAIMS:
23.	(Currently Amended)	Please replace claim 23 with the following:
	A Programmed Death Ligand-1 (PDL-1) molecule comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 5-34, wherein the affinity of the PDL-1 molecule to a PD-1 molecule is at least two-fold of the affinity of SEQ ID NO: 1 to the PD-1 molecule. 

24.	(Currently Amended)	Please replace claim 24 with the following:
A fusion protein comprising the PDL-1 molecule of claim 23 and hIgG4Fc.

25.	(Currently Amended)	Please replace claim 25 with the following:
A multivalent PDL-1 complex, which comprises at least two PDL-1 molecules, wherein:
(1) at least one of the at least two PDL-1 molecules of the multivalent PDL-1 complex is the PDL-1 molecule of claim 23; or
	(2) the multivalent PDL-1 complex comprises the fusion protein of claim 24. 

27.	(Currently Amended)	Please insert after “encoding” and before “the” in line 2 with “the PDL-1 molecule of claim 23,” and please replace “ the fusion protein of claim 23,” in line 2 with “the fusion protein of claim 24,”.

28.	(Currently Amended)	Please replace “(1) a PDL-1 molecule having at least two folds of the affinity of SEQ ID NO: 1 to the PD-1 molecule; wherein the amino acid sequence of the PDL-1 molecule is selected from the group consisting of SEQ ID NOs: 5-34, or (2) the fusion protein of claim 23, or” with “the PDL-1 molecule of claim 23, (2) the fusion protein of claim 24, or”. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the PDL-1 molecule requiring 100% identity with any N- and/or C-terminal additions to any one of SEQ ID NOs: 5-34 is free of the prior art.  There is no teaching of suggestion in the art to modify the naturally occurring PDL-1 amino acid sequence (i.e., SEQ ID NO: 1) to arrive at one of the claimed sequences.  Moreover, the specification demonstrates that the affinity of SEQ ID NOs: 5-34 to a PD-1 molecule is at least two folds of the affinity of SEQ ID NO: 1 to the PD-1 molecule.  More specifically, the affinity of SEQ ID NO: 1 to the PD-1 molecule is 2.462 x 10–5 M (See specification, pg. 9, line 27), and each of SEQ ID NOs: 5-34 is at least two folds greater as indicated in Table 1  (See specification, pg. 19-20, Table 1).  Therefore, the scope of the claimed invention is novel and nonobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654